Citation Nr: 0823774	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  07-03 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served over 20 years of service in the National 
Guard, including periods of active duty from February 1982 to 
July 1982 and from January 1983 to March 1983.  He has been 
found service connected for several disabilities.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing before a 
Member of the Board in March 2008.  At his hearing he raised 
the issue of entitlement to a VA clothing allowance.  That 
issue has not been developed for appellate review, is not 
inextricably intertwined with the issues before the Board, 
and is referred to the RO for initial consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking special adaptive equipment for his 
automobile, specifically, a spinner ball for his steering 
wheel.  He has submitted several documents in support of his 
claim, including statements from private and VA physicians, 
but there is no opinion of record regarding whether he has 
lost the use of his right upper extremity, a regulatory 
requirement for this benefit.  It is noted that there are 
examination reports of record regarding the disability of his 
thumb and the disability of his right wrist and scarring, all 
of which have been separately service connected, but there is 
no examination regarding the veteran's overall impairment of 
the right upper extremity.  In addition, the veteran 
testified at his hearing that he had recently undergone a 
neurologic examination at a VA facility, the records of which 
have not been associated with the claims file.  Under these 
circumstances, additional development is found to be 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for copies 
of all VA outpatient treatment records 
since March 2007 be associated with the 
claims file.  

2.  The RO/AMC should arrange for the veteran 
to undergo a special examination to ascertain 
the current extent of all service-connected 
disabilities involving the veteran's right 
upper extremity.  This includes the veteran's 
right thumb, right wrist, and scarring 
disorders.  (It is noted that service 
connection for right rotator cuff tendonitis 
has been denied, without appeal by the 
veteran.)  The examiner should be requested 
to render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent or greater) that the veteran has lost 
the use of his right upper extremity, that 
is, whether the right upper extremity would 
be as equally well served by an amputation 
stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



